
	

116 S2257 IS: Fair Elections Now Act of 2019
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2257
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2019
			Mr. Durbin (for himself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Cardin, Mr. Coons, Ms. Duckworth, Mrs. Gillibrand, Ms. Harris, Mr. Heinrich, Ms. Hirono, Mr. King, Ms. Klobuchar, Mr. Markey, Mr. Merkley, Mr. Menendez, Mr. Murphy, Mrs. Murray, Mr. Sanders, Mr. Schatz, Ms. Smith, Mr. Udall, Mr. Van Hollen, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To reform the financing of Senate elections, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Fair Elections Now Act of 2019.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Title I—Small Dollar Financing of Senate Election Campaigns Sec. 101. Eligibility requirements and benefits of Fair Elections financing of Senate election campaigns. Sec. 102. Prohibition on joint fundraising committees. Sec. 103. Exception to limitation on coordinated expenditures by political party committees with participating candidates. Title II—Improving Voter Information Sec. 201. Broadcasts relating to all Senate candidates. Sec. 202. Broadcast rates for participating candidates. Sec. 203. FCC to prescribe standardized form for reporting candidate campaign ads. Title III—Responsibilities of the Federal Election Commission Sec. 301. Petition for certiorari. Sec. 302. Electronic filing of FEC reports. Title IV—Revenue provisions Sec. 401. Fair Elections Fund revenue. Title V—Miscellaneous Provisions Sec. 501. Severability. Sec. 502. Effective date.  ISmall Dollar Financing of Senate Election Campaigns 101.Eligibility requirements and benefits of Fair Elections financing of Senate election campaignsThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:
				
					VFair Elections Financing of Senate Election Campaigns
						AGeneral Provisions
 501.DefinitionsIn this title: (1)Allocation from the fundThe term allocation from the Fund means an allocation of money from the Fair Elections Fund to a participating candidate pursuant to section 522.
 (2)CommissionThe term Commission means the Federal Election Commission. (3)Enhanced matching contributionThe term enhanced matching contribution means an enhanced matching payment provided to a participating candidate for qualified small dollar contributions, as provided under section 524.
 (4)Enhanced support qualifying periodThe term enhanced support qualifying period means, with respect to a general election, the period which begins 60 days before the date of the election and ends 14 days before the date of the election.
 (5)Fair elections qualifying periodThe term Fair Elections qualifying period means, with respect to any candidate for Senator, the period— (A)beginning on the date on which the candidate files a statement of intent under section 511(a)(1); and
 (B)ending on the date that is 30 days before— (i)the date of the primary election; or
 (ii)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.
 (6)Fair elections start dateThe term Fair Elections start date means, with respect to any candidate, the date that is 180 days before— (A)the date of the primary election; or
 (B)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.
 (7)FundThe term Fund means the Fair Elections Fund established by section 502. (8)Immediate familyThe term immediate family means, with respect to any candidate—
 (A)the candidate’s spouse; (B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and
 (C)the spouse of any person described in subparagraph (B). (9)Matching contributionThe term matching contribution means a matching payment provided to a participating candidate for qualified small dollar contributions, as provided under section 523.
 (10)Nonparticipating candidateThe term nonparticipating candidate means a candidate for Senator who is not a participating candidate. (11)Participating candidateThe term participating candidate means a candidate for Senator who is certified under section 514 as being eligible to receive an allocation from the Fund.
 (12)Qualifying contributionThe term qualifying contribution means, with respect to a candidate, a contribution that— (A)is in an amount that is—
 (i)not less than the greater of $5 or the amount determined by the Commission under section 531; and (ii)not more than the greater of $200 or the amount determined by the Commission under section 531;
 (B)is made by an individual— (i)who is a resident of the State in which such candidate is seeking election; and
 (ii)who is not otherwise prohibited from making a contribution under this Act; (C)is made during the Fair Elections qualifying period; and
 (D)meets the requirements of section 512(b). (13)Qualified small dollar contributionThe term qualified small dollar contribution means, with respect to a candidate, any contribution (or series of contributions)—
 (A)which is not a qualifying contribution (or does not include a qualifying contribution); (B)which is made by an individual who is not prohibited from making a contribution under this Act; and
 (C)the aggregate amount of which does not exceed the greater of— (i)$200 per election; or
 (ii)the amount per election determined by the Commission under section 531. (14)Qualifying multicandidate political committee contribution (A)In generalThe term qualifying multicandidate political committee contribution means any contribution to a candidate that is made from a qualified account of a multicandidate political committee (within the meaning of section 315(a)(2)).
 (B)Qualified accountFor purposes of subparagraph (A), the term qualified account means, with respect to a multicandidate political committee, a separate, segregated account of the committee that consists solely of contributions which meet the following requirements:
 (i)All contributions to such account are made by individuals who are not prohibited from making contributions under this Act.
 (ii)The aggregate amount of contributions from each individual to such account and all other accounts of the political committee do not exceed the amount described in paragraph (13)(C).
										502.Fair Elections
				Fund
 (a)EstablishmentThere is established in the Treasury a fund to be known as the Fair Elections Fund.
								(b)Amounts held by
 FundThe Fund shall consist of the following amounts: (1)Appropriated amounts (A)In generalAmounts appropriated to the Fund.
										(B)Sense of the
 Senate regarding appropriationsIt is the sense of the Senate that—
 (i)there should be imposed on any payment made to any person (other than a State or local government or a foreign nation) who has a contract with the Government of the United States in excess of $10,000,000 a tax equal to 0.50 percent of amount paid pursuant to each contract, except that the aggregate tax on each contract for any taxable year shall not exceed $500,000; and
 (ii)the revenue from such tax should be appropriated to the Fund.
											(2)Voluntary
 contributionsVoluntary contributions to the Fund. (3)Other depositsAmounts deposited into the Fund under—
 (A)section 513(c) (relating to exceptions to contribution requirements);
 (B)section 521(c) (relating to remittance of allocations from the Fund);
 (C)section 532 (relating to violations); and
 (D)any other section of this Act.
										(4)Investment
 returnsInterest on, and the proceeds from, the sale or redemption of, any obligations held by the Fund under subsection (c).
 (c)InvestmentThe Commission shall invest portions of the Fund in obligations of the United States in the same manner as provided under section 9602(b) of the Internal Revenue Code of 1986.
								(d)Use of
				Fund
									(1)In
 generalThe sums in the Fund shall be used to provide benefits to participating candidates as provided in subtitle C.
									(2)Insufficient
 amountsUnder regulations established by the Commission, rules similar to the rules of section 9006(c) of the Internal Revenue Code shall apply.
									BEligibility and Certification
							511.Eligibility
 (a)In generalA candidate for Senator is eligible to receive an allocation from the Fund for any election if the candidate meets the following requirements:
 (1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate under this title during the period beginning on the Fair Elections start date and ending on the last day of the Fair Elections qualifying period.
 (2)The candidate meets the qualifying contribution requirements of section 512. (3)Not later than the last day of the Fair Elections qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate’s principal campaign committee declaring that the candidate—
 (A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 513;
 (B)if certified, will not run as a nonparticipating candidate during such year in any election for the office that such candidate is seeking; and
 (C)has either qualified or will take steps to qualify under State law to be on the ballot. (b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to receive an allocation from the Fund for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate otherwise qualified to be on the ballot under State law.
								512.Qualifying contribution requirement
 (a)In generalA candidate for Senator meets the requirement of this section if, during the Fair Elections qualifying period, the candidate obtains—
 (1)a number of qualifying contributions equal to the greater of— (A)the sum of—
 (i)2,000; plus (ii)500 for each congressional district in the State with respect to which the candidate is seeking election; or
 (B)the amount determined by the Commission under section 531; and (2)a total dollar amount of qualifying contributions equal to the greater of—
 (A)10 percent of the amount of the allocation such candidate would be entitled to receive for the primary election under section 522(c)(1) (determined without regard to paragraph (5) thereof) if such candidate were a participating candidate; or
 (B)the amount determined by the Commission under section 531. (b)Requirements relating to receipt of qualifying contributionEach qualifying contribution—
 (1)may be made by means of a personal check, money order, debit card, credit card, or electronic payment account;
 (2)shall be accompanied by a signed statement containing— (A)the contributor’s name and the contributor’s address in the State in which the contributor is registered to vote; and
 (B)an oath declaring that the contributor— (i)understands that the purpose of the qualifying contribution is to show support for the candidate so that the candidate may qualify for Fair Elections financing;
 (ii)is making the contribution in his or her own name and from his or her own funds; (iii)has made the contribution willingly; and
 (iv)has not received anything of value in return for the contribution; and (3)shall be acknowledged by a receipt that is sent to the contributor with a copy kept by the candidate for the Commission and a copy kept by the candidate for the election authorities in the State with respect to which the candidate is seeking election.
 (c)Verification of qualifying contributionsThe Commission shall establish procedures for the auditing and verification of qualifying contributions to ensure that such contributions meet the requirements of this section.
								513.Contribution and expenditure requirements
 (a)General ruleA candidate for Senator meets the requirements of this section if, during the election cycle of the candidate, the candidate—
 (1)except as provided in subsection (b), accepts no contributions other than— (A)qualifying contributions;
 (B)qualified small dollar contributions; (C)qualifying multicandidate political committee contributions;
 (D)allocations from the Fund under section 522; (E)matching contributions under section 523;
 (F)enhanced matching contributions under section 524; and (G)vouchers provided to the candidate under section 525;
 (2)makes no expenditures from any amounts other than from— (A)qualifying contributions;
 (B)qualified small dollar contributions; (C)qualifying multicandidate political committee contributions;
 (D)allocations from the Fund under section 522; (E)matching contributions under section 523;
 (F)enhanced matching contributions under section 524; and (G)vouchers provided to the candidate under section 525; and
 (3)makes no expenditures from personal funds or the funds of any immediate family member (other than funds received through qualified small dollar contributions and qualifying contributions).
									For purposes of this subsection, a payment made by a political party in coordination with a
			 participating candidate shall not be treated as a contribution to or as an
 expenditure made by the participating candidate.(b)Contributions for leadership PACs, etcA political committee of a participating candidate which is not an authorized committee of such candidate may accept contributions other than contributions described in subsection (a)(1) from any person if—
 (1)the aggregate contributions from such person for any calendar year do not exceed $200; and (2)no portion of such contributions is disbursed in connection with the campaign of the participating candidate.
 (c)ExceptionNotwithstanding subsection (a), a candidate shall not be treated as having failed to meet the requirements of this section if any contributions that are not qualified small dollar contributions, qualifying contributions, qualifying multicandidate political committee contributions, or contributions that meet the requirements of subsection (b) and that are accepted before the date the candidate files a statement of intent under section 511(a)(1) are—
 (1)returned to the contributor; or (2)submitted to the Commission for deposit in the Fund.
									514.Certification
 (a)In generalNot later than 5 days after a candidate for Senator files an affidavit under section 511(a)(3), the Commission shall—
 (1)certify whether or not the candidate is a participating candidate; and (2)notify the candidate of the Commission’s determination.
									(b)Revocation of certification
 (1)In generalThe Commission may revoke a certification under subsection (a) if— (A)a candidate fails to qualify to appear on the ballot at any time after the date of certification; or
 (B)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.
 (2)Repayment of benefitsIf certification is revoked under paragraph (1), the candidate shall repay to the Fund an amount equal to the value of benefits received under this title plus interest (at a rate determined by the Commission) on any such amount received.
									CBenefits
							521.Benefits for participating candidates
 (a)In generalFor each election with respect to which a candidate is certified as a participating candidate under section 514, such candidate shall be entitled to—
 (1)an allocation from the Fund to make or obligate to make expenditures with respect to such election, as provided in section 522;
 (2)matching contributions, as provided in section 523; (3)enhanced matching contributions, as provided in section 524; and
 (4)for the general election, vouchers for broadcasts of political advertisements, as provided in section 525.
 (b)Restriction on uses of allocations from the fundAllocations from the Fund received by a participating candidate under section 522, matching contributions under section 523, and enhanced matching contributions under section 524 may only be used for campaign-related costs.
								(c)Remitting allocations from the fund
 (1)In generalNot later than the date that is 45 days after an election in which the participating candidate appeared on the ballot, such participating candidate shall remit to the Commission for deposit in the Fund an amount equal to the lesser of—
 (A)the amount of money in the candidate’s campaign account; or (B)the sum of the allocations from the Fund received by the candidate under section 522, the matching contributions received by the candidate under section 523, and the enhanced matching contributions under section 524.
 (2)ExceptionIn the case of a candidate who qualifies to be on the ballot for a primary runoff election, a general election, or a general runoff election, the amounts described in paragraph (1) may be retained by the candidate and used in such subsequent election.
									522.Allocations from the Fund
 (a)In generalThe Commission shall make allocations from the Fund under section 521(a)(1) to a participating candidate—
 (1)in the case of amounts provided under subsection (c)(1), not later than 48 hours after the date on which such candidate is certified as a participating candidate under section 514;
 (2)in the case of a general election, not later than 48 hours after— (A)the date of the certification of the results of the primary election or the primary runoff election; or
 (B)in any case in which there is no primary election, the date the candidate qualifies to be placed on the ballot; and
 (3)in the case of a primary runoff election or a general runoff election, not later than 48 hours after the certification of the results of the primary election or the general election, as the case may be.
 (b)Method of paymentThe Commission shall distribute funds available to participating candidates under this section through the use of an electronic funds exchange or a debit card.
								(c)Amounts
 (1)Primary election allocation; initial allocationExcept as provided in paragraph (5), the Commission shall make an allocation from the Fund for a primary election to a participating candidate in an amount equal to 67 percent of the base amount with respect to such participating candidate.
 (2)Primary runoff election allocationThe Commission shall make an allocation from the Fund for a primary runoff election to a participating candidate in an amount equal to 25 percent of the amount the participating candidate was eligible to receive under this section for the primary election.
 (3)General election allocationExcept as provided in paragraph (5), the Commission shall make an allocation from the Fund for a general election to a participating candidate in an amount equal to the base amount with respect to such candidate.
 (4)General runoff election allocationThe Commission shall make an allocation from the Fund for a general runoff election to a participating candidate in an amount equal to 25 percent of the base amount with respect to such candidate.
									(5)Uncontested elections
 (A)In generalIn the case of a primary or general election that is an uncontested election, the Commission shall make an allocation from the Fund to a participating candidate for such election in an amount equal to 25 percent of the allocation which such candidate would be entitled to under this section for such election if this paragraph did not apply.
 (B)Uncontested election definedFor purposes of this subparagraph, an election is uncontested if not more than 1 candidate has campaign funds (including payments from the Fund) in an amount equal to or greater than 10 percent of the allocation a participating candidate would be entitled to receive under this section for such election if this paragraph did not apply.
										(d)Base amount
 (1)In generalExcept as otherwise provided in this subsection, the base amount for any candidate is an amount equal to the greater of—
 (A)the sum of— (i)$750,000; plus
 (ii)$150,000 for each congressional district in the State with respect to which the candidate is seeking election; or
 (B)the amount determined by the Commission under section 531. (2)IndexingIn each even-numbered year after 2025—
 (A)each dollar amount under paragraph (1)(A) shall be increased by the percent difference between the price index (as defined in section 315(c)(2)(A)) for the 12 months preceding the beginning of such calendar year and the price index for calendar year 2022;
 (B)each dollar amount so increased shall remain in effect for the 2-year period beginning on the first day following the date of the last general election in the year preceding the year in which the amount is increased and ending on the date of the next general election; and
 (C)if any amount after adjustment under subparagraph (A) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.
										523.Matching payments for qualified small dollar contributions
 (a)In generalThe Commission shall pay to each participating candidate an amount equal to 600 percent of the amount of qualified small dollar contributions received by the candidate from individuals who are residents of the State in which such participating candidate is seeking election after the date on which such candidate is certified under section 514.
 (b)LimitationThe aggregate payments under subsection (a) with respect to any candidate shall not exceed the greater of—
 (1)400 percent of the allocation such candidate is entitled to receive for such election under section 522 (determined without regard to subsection (c)(5) thereof); or
 (2)the percentage of such allocation determined by the Commission under section 531. (c)Time of paymentThe Commission shall make payments under this section not later than 2 business days after the receipt of a report made under subsection (d).
								(d)Reports
 (1)In generalEach participating candidate shall file reports of receipts of qualified small dollar contributions at such times and in such manner as the Commission may by regulations prescribe.
 (2)Contents of reportsEach report under this subsection shall disclose— (A)the amount of each qualified small dollar contribution received by the candidate;
 (B)the amount of each qualified small dollar contribution received by the candidate from a resident of the State in which the candidate is seeking election; and
 (C)the name, address, and occupation of each individual who made a qualified small dollar contribution to the candidate.
 (3)Frequency of reportsReports under this subsection shall be made no more frequently than— (A)once every month until the date that is 90 days before the date of the election;
 (B)once every week after the period described in subparagraph (A) and until the date that is 21 days before the election; and
 (C)once every day after the period described in subparagraph (B). (4)Limitation on regulationsThe Commission may not prescribe any regulations with respect to reporting under this subsection with respect to any election after the date that is 180 days before the date of such election.
 (e)AppealsThe Commission shall provide a written explanation with respect to any denial of any payment under this section and shall provide the opportunity for review and reconsideration within 5 business days of such denial.
								524.Enhanced matching support
 (a)In generalIn addition to the payments made under section 523, the Commission shall make an additional payment to an eligible candidate under this section.
 (b)EligibilityA candidate is eligible to receive an additional payment under this section if the candidate meets each of the following requirements:
 (1)The candidate is on the ballot for the general election for the office the candidate seeks. (2)The candidate is certified as a participating candidate under this title with respect to the election.
 (3)During the enhanced support qualifying period, the candidate receives qualified small dollar contributions in a total amount of not less than the sum of $15,000 for each congressional district in the State with respect to which the candidate is seeking election.
 (4)During the enhanced support qualifying period, the candidate submits to the Commission a request for the payment which includes—
 (A)a statement of the number and amount of qualified small dollar contributions received by the candidate during the enhanced support qualifying period;
 (B)a statement of the amount of the payment the candidate anticipates receiving with respect to the request; and
 (C)such other information and assurances as the Commission may require. (5)After submitting a request for the additional payment under paragraph (4), the candidate does not submit any other application for an additional payment under this title.
									(c)Amount
 (1)In generalSubject to paragraph (2), the amount of the additional payment made to an eligible candidate under this subtitle shall be an amount equal to 50 percent of—
 (A)the amount of the payment made to the candidate under section 523 with respect to the qualified small dollar contributions which are received by the candidate during the enhanced support qualifying period (as included in the request submitted by the candidate under (b)(4)(A)); or
 (B)in the case of a candidate who is not eligible to receive a payment under section 523 with respect to such qualified small dollar contributions because the candidate has reached the limit on the aggregate amount of payments under section 523, the amount of the payment which would have been made to the candidate under section 523 with respect to such qualified small dollar contributions if the candidate had not reached such limit.
 (2)LimitThe amount of the additional payment determined under paragraph (1) with respect to a candidate may not exceed the sum of $150,000 for each congressional district in the State with respect to which the candidate is seeking election.
 (3)No effect on aggregate limitThe amount of the additional payment made to a candidate under this section shall not be included in determining the aggregate amount of payments made to a participating candidate with respect to an election cycle under section 523.
									525.Political advertising vouchers
 (a)In generalThe Commission shall establish and administer a voucher program for the purchase of airtime on broadcasting stations for political advertisements in accordance with the provisions of this section.
 (b)CandidatesThe Commission shall only disburse vouchers under the program established under subsection (a) to participants certified pursuant to section 514 who have agreed in writing to keep and furnish to the Commission such records, books, and other information as it may require.
 (c)AmountsThe Commission shall disburse vouchers to each candidate certified under subsection (b) in an aggregate amount equal to the greater of—
 (1)$100,000 multiplied by the number of congressional districts in the State with respect to which such candidate is running for office; or
 (2)the amount determined by the Commission under section 531. (d)Use (1)Exclusive useVouchers disbursed by the Commission under this section may be used only for the purchase of broadcast airtime for political advertisements relating to a general election for the office of Senate by the participating candidate to which the vouchers were disbursed, except that—
 (A)a candidate may exchange vouchers with a political party under paragraph (2); and (B)a political party may use vouchers only to purchase broadcast airtime for political advertisements for generic party advertising (as defined by the Commission in regulations), to support candidates for State or local office in a general election, or to support participating candidates of the party in a general election for Federal office, but only if it discloses the value of the voucher used as an expenditure under section 315(d).
										(2)Exchange with political party committee
 (A)In generalA participating candidate who receives a voucher under this section may transfer the right to use all or a portion of the value of the voucher to a committee of the political party of which the individual is a candidate (or, in the case of a participating candidate who is not a member of any political party, to a committee of the political party of that candidate’s choice) in exchange for money in an amount equal to the cash value of the voucher or portion exchanged.
 (B)Continuation of candidate obligationsThe transfer of a voucher, in whole or in part, to a political party committee under this paragraph does not release the candidate from any obligation under the agreement made under subsection (b) or otherwise modify that agreement or its application to that candidate.
 (C)Party committee obligationsAny political party committee to which a voucher or portion thereof is transferred under subparagraph (A)—
 (i)shall account fully, in accordance with such requirements as the Commission may establish, for the receipt of the voucher; and
 (ii)may not use the transferred voucher or portion thereof for any purpose other than a purpose described in paragraph (1)(B).
 (D)Voucher as a contribution under FECAIf a candidate transfers a voucher or any portion thereof to a political party committee under subparagraph (A)—
 (i)the value of the voucher or portion thereof transferred shall be treated as a contribution from the candidate to the committee, and from the committee to the candidate, for purposes of sections 302 and 304;
 (ii)the committee may, in exchange, provide to the candidate only funds subject to the prohibitions, limitations, and reporting requirements of title III of this Act; and
 (iii)the amount, if identified as a voucher exchange, shall not be considered a contribution for the purposes of sections 315 and 513. (e)Value; acceptance; redemption (1)VoucherEach voucher disbursed by the Commission under this section shall have a value in dollars, redeemable upon presentation to the Commission, together with such documentation and other information as the Commission may require, for the purchase of broadcast airtime for political advertisements in accordance with this section.
 (2)AcceptanceA broadcasting station shall accept vouchers in payment for the purchase of broadcast airtime for political advertisements in accordance with this section.
 (3)RedemptionThe Commission shall redeem vouchers accepted by broadcasting stations under paragraph (2) upon presentation, subject to such documentation, verification, accounting, and application requirements as the Commission may impose to ensure the accuracy and integrity of the voucher redemption system.
									(4)Expiration
 (A)CandidatesA voucher may only be used to pay for broadcast airtime for political advertisements to be broadcast before midnight on the day before the date of the Federal election in connection with which it was issued and shall be null and void for any other use or purpose.
 (B)Exception for political party committeesA voucher held by a political party committee may be used to pay for broadcast airtime for political advertisements to be broadcast before midnight on December 31st of the odd-numbered year following the year in which the voucher was issued by the Commission.
 (5)Voucher as expenditure under fecaThe use of a voucher to purchase broadcast airtime constitutes an expenditure as defined in section 301(9)(A).
 (f)DefinitionsIn this section: (1)Broadcasting stationThe term broadcasting station has the meaning given that term by section 315(f)(1) of the Communications Act of 1934.
 (2)Political partyThe term political party means a major party or a minor party as defined in section 9002 (3) or (4) of the Internal Revenue Code of 1986 (26 U.S.C. 9002 (3) or (4)).
									DAdministrative Provisions
							531.Duties of the Federal Election Commission
								(a)Duties and powers
 (1)AdministrationThe Commission shall have the power to administer the provisions of this title and shall prescribe regulations to carry out the purposes of this title, including regulations—
 (A)to establish procedures for— (i)verifying the amount of valid qualifying contributions with respect to a candidate;
 (ii)effectively and efficiently monitoring and enforcing the limits on the raising of qualified small dollar contributions;
 (iii)monitoring the raising of qualifying multicandidate political committee contributions through effectively and efficiently monitoring and enforcing the limits on individual contributions to qualified accounts of multicandidate political committees;
 (iv)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates;
 (v)monitoring the use of allocations from the Fund and matching contributions under this title through audits or other mechanisms; and
 (vi)the administration of the voucher program under section 525; and (B)regarding the conduct of debates in a manner consistent with the best practices of States that provide public financing for elections.
										(2)Review of Fair Elections financing
 (A)In generalAfter each general election for Federal office, the Commission shall conduct a comprehensive review of the Fair Elections financing program under this title, including—
 (i)the maximum dollar amount of qualified small dollar contributions under section 501(13); (ii)the maximum and minimum dollar amounts for qualifying contributions under section 501(12);
 (iii)the number and value of qualifying contributions a candidate is required to obtain under section 512 to qualify for allocations from the Fund;
 (iv)the amount of allocations from the Fund that candidates may receive under section 522; (v)the maximum amount of matching contributions a candidate may receive under section 523;
 (vi)the maximum amount of enhanced matching contributions a candidate may receive under section 524; (vii)the amount and usage of vouchers under section 525;
 (viii)the overall satisfaction of participating candidates and the American public with the program; and (ix)such other matters relating to financing of Senate campaigns as the Commission determines are appropriate.
 (B)Criteria for reviewIn conducting the review under subparagraph (A), the Commission shall consider the following: (i)Qualifying contributions and qualified small dollar contributionsThe Commission shall consider whether the number and dollar amount of qualifying contributions required and maximum dollar amount for such qualifying contributions and qualified small dollar contributions strikes a balance regarding the importance of voter involvement, the need to assure adequate incentives for participating, and fiscal responsibility, taking into consideration the number of primary and general election participating candidates, the electoral performance of those candidates, program cost, and any other information the Commission determines is appropriate.
 (ii)Review of program benefitsThe Commission shall consider whether the totality of the amount of funds allowed to be raised by participating candidates (including through qualifying contributions and small dollar contributions), allocations from the Fund under section 522, matching contributions under section 523, enhanced matching contributions under section 524, and vouchers under section 525 are sufficient for voters in each State to learn about the candidates to cast an informed vote, taking into account the historic amount of spending by winning candidates, media costs, primary election dates, and any other information the Commission determines is appropriate.
											(C)Adjustment of amounts
 (i)In generalBased on the review conducted under subparagraph (A), the Commission shall provide for the adjustments of the following amounts:
 (I)The maximum dollar amount of qualified small dollar contributions under section 501(13)(C). (II)The maximum and minimum dollar amounts for qualifying contributions under section 501(12)(A).
 (III)The number and value of qualifying contributions a candidate is required to obtain under section 512(a)(1).
 (IV)The base amount for candidates under section 522(d). (V)The maximum amount of matching contributions a candidate may receive under section 523(b).
 (VI)The maximum amount of enhanced matching contributions a candidate may receive under section 524(c). (VII)The dollar amount for vouchers under section 525(c).
 (ii)RegulationsThe Commission shall promulgate regulations providing for the adjustments made under clause (i). (D)ReportNot later than March 30 following any general election for Federal office, the Commission shall submit a report to Congress on the review conducted under subparagraph (A). Such report shall contain a detailed statement of the findings, conclusions, and recommendations of the Commission based on such review.
 (b)ReportsNot later than March 30, 2024, and every 2 years thereafter, the Commission shall submit to the Senate Committee on Rules and Administration a report documenting, evaluating, and making recommendations relating to the administrative implementation and enforcement of the provisions of this title.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this subtitle.
								532.Violations and penalties
 (a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate under section 514 accepts a contribution or makes an expenditure that is prohibited under section 513, the Commission shall assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Fund.
								(b)Repayment for improper use of Fair Elections Fund
 (1)In generalIf the Commission determines that any benefit made available to a participating candidate under this title was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Fund an amount equal to—
 (A)the amount of benefits so used or not remitted, as appropriate; and (B)interest on any such amounts (at a rate determined by the Commission).
 (2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title..
 102.Prohibition on joint fundraising committeesSection 302(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(e)) is amended by adding at the end the following new paragraph:
				
 (6)No authorized committee of a participating candidate (as defined in section 501) may establish a joint fundraising committee with a political committee other than an authorized committee of a candidate..
			103.Exception to limitation on coordinated expenditures by political party committees with
 participating candidatesSection 315(d) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)) is amended— (1)in paragraph (3)(A), by striking in the case of and inserting except as provided in paragraph (6), in the case of; and
 (2)by adding at the end the following new paragraph:  (6) (A)The limitation under paragraph (3)(A) shall not apply with respect to any expenditure from a qualified political party-participating candidate coordinated expenditure fund.
 (B)In this paragraph, the term qualified political party-participating candidate coordinated expenditure fund means a fund established by the national committee of a political party, or a State committee of a political party, including any subordinate committee of a State committee, for purposes of making expenditures in connection with the general election campaign of a candidate for election to the office of Senator who is a participating candidate (as defined in section 501), that only accepts qualified coordinated expenditure contributions.
 (C)In this paragraph, the term qualified coordinated expenditure contribution means, with respect to the general election campaign of a candidate for election to the office of Senator who is a participating candidate (as defined in section 501), any contribution (or series of contributions)—
 (i)which is made by an individual who is not prohibited from making a contribution under this Act; and (ii)the aggregate amount of which does not exceed $500 per election..
				IIImproving Voter Information
			201.Broadcasts relating to all Senate candidates
 (a)Lowest unit charge; national committeesSection 315(b)(1) of the Communications Act of 1934 (47 U.S.C. 315(b)(1)) is amended— (1)in the matter preceding subparagraph (A), by striking to such office and inserting the following: to such office, or by a national committee of a political party on behalf of such candidate in connection with such campaign,; and
 (2)in subparagraph (A), by inserting for preemptible use thereof after station. (b)Preemption; auditsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended—
 (1)by redesignating subsections (c) and (d) as subsections (f) and (g), respectively and moving them to follow the existing subsection (e);
 (2)by redesignating the existing subsection (e) as subsection (c); and (3)by inserting after subsection (c) (as redesignated by paragraph (2)) the following:
						
							(d)Preemption
 (1)In generalExcept as provided in paragraph (2), and notwithstanding the requirements of subsection (b)(1)(A), a licensee shall not preempt the use of a broadcasting station by a legally qualified candidate for Senate who has purchased and paid for such use.
 (2)Circumstances beyond control of licenseeIf a program to be broadcast by a broadcasting station is preempted because of circumstances beyond the control of the station, any candidate or party advertising spot scheduled to be broadcast during that program shall be treated in the same fashion as a comparable commercial advertising spot.
 (e)AuditsDuring the 30-day period preceding a primary or primary runoff election and the 60-day period preceding a general or special election, the Commission shall conduct such audits as it deems necessary to ensure that each licensee to which this section applies is allocating television broadcast advertising time in accordance with this section and section 312..
 (c)Revocation of license for failure To permit accessSection 312(a)(7) of the Communications Act of 1934 (47 U.S.C. 312(a)(7)) is amended— (1)by striking or repeated;
 (2)by inserting or cable system after broadcasting station; and (3)by striking his candidacy and inserting the candidacy of the candidate, under the same terms, conditions, and business practices as apply to the most favored advertiser of the licensee.
 (d)Technical and conforming amendmentsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended— (1)in subsection (f), as redesignated by subsection (b)(1)—
 (A)in the matter preceding paragraph (1), by striking For purposes of this section— and inserting the following: Definitions.—For purposes of this section:; (B)in paragraph (1)—
 (i)by striking the term and inserting Broadcasting station.—The term; and (ii)by striking ; and and inserting a period; and
 (C)in paragraph (2), by striking the terms and inserting Licensee; station licensee.—The terms; and (2)in subsection (g), as redesignated by subsection (b)(1), by striking The Commission and inserting Regulations.—The Commission.
 202.Broadcast rates for participating candidatesSection 315(b) of the Communications Act of 1934 (47 U.S.C. 315(b)), as amended by section 201, is amended—
 (1)in paragraph (1)(A), by striking paragraph (2) and inserting paragraphs (2) and (3); and (2)by adding at the end the following:
					
 (3)Participating candidatesIn the case of a participating candidate (as defined in section 501 of the Federal Election Campaign Act of 1971), the charges made for the use of any broadcasting station for a television broadcast shall not exceed 80 percent of the lowest charge described in paragraph (1)(A) during—
 (A)the 45 days preceding the date of a primary or primary runoff election in which the candidate is opposed; and
 (B)the 60 days preceding the date of a general or special election in which the candidate is opposed. (4)Rate cardsA licensee shall provide to a candidate for Senate a rate card that discloses—
 (A)the rate charged under this subsection; and (B)the method that the licensee uses to determine the rate charged under this subsection..
				203.FCC to prescribe standardized form for reporting candidate campaign ads
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Federal Communications Commission shall initiate a rulemaking proceeding to establish a standardized form to be used by each broadcasting station, as defined in section 315(f) of the Communications Act of 1934 (47 U.S.C. 315(f)) (as redesignated by section 201(b)(1)), to record and report the purchase of advertising time by or on behalf of a candidate for nomination for election, or for election, to Federal elective office.
 (b)ContentsThe form prescribed by the Federal Communications Commission under subsection (a) shall require a broadcasting station to report to the Federal Communications Commission and to the Federal Election Commission, at a minimum—
 (1)the station call letters and mailing address; (2)the name and telephone number of the station’s sales manager (or individual with responsibility for advertising sales);
 (3)the name of the candidate who purchased the advertising time, or on whose behalf the advertising time was purchased, and the Federal elective office for which he or she is a candidate;
 (4)the name, mailing address, and telephone number of the person responsible for purchasing broadcast political advertising for the candidate;
 (5)notation as to whether the purchase agreement for which the information is being reported is a draft or final version; and
 (6)with respect to the advertisement— (A)the date and time of the broadcast;
 (B)the program in which the advertisement was broadcast; and (C)the length of the broadcast airtime.
 (c)Internet accessIn its rulemaking under subsection (a), the Federal Communications Commission shall require any broadcasting station required to file a report under this section that maintains an internet website to make available a link to each such report on that website.
				IIIResponsibilities of the Federal Election Commission
 301.Petition for certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30107(a)(6)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal.
 302.Electronic filing of FEC reportsSection 304(a)(11) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(a)(11)) is amended—
 (1)in subparagraph (A), by striking under this Act— and all that follows and inserting under this Act shall be required to maintain and file such designation, statement, or report in electronic form accessible by computers.;
 (2)in subparagraph (B), by striking 48 hours and all that follows through filed electronically) and inserting 24 hours; and (3)by striking subparagraph (D).
				IVRevenue Provisions
			401.Fair Elections
			 Fund revenue
				(a)In
 generalThe Internal Revenue Code of 1986 is amended by inserting after chapter 36 the following new chapter:
					
						37Tax on Payments
				Pursuant to Certain Government ContractsSec. 4501. Imposition of tax.
							4501.Imposition of
				tax
								(a)Tax
 imposedThere is hereby imposed on any payment made to a qualified person pursuant to a contract with the Government of the United States a tax equal to 0.50 percent of the amount paid.
 (b)LimitationThe aggregate amount of tax imposed per contract under subsection (a) for any calendar year shall not exceed $500,000.
								(c)Qualified
 personFor purposes of this section, the term qualified person means any person which—
 (1)is not a State or local government, a foreign nation, or an organization described in section 501(c)(3) which is exempt from taxation under section 501(a), and
 (2)has a contract with the Government of the United States with a value in excess of $10,000,000.
									(d)Payment of
 taxThe tax imposed by this section shall be paid by the person receiving such payment.
								(e)Use of revenue
 generated by taxIt is the sense of the Senate that amounts equivalent to the revenue generated by the tax imposed under this chapter should be appropriated for the financing of a Fair Elections Fund and used for the public financing of Senate elections..
				(b)Conforming
 amendmentThe table of chapters of the Internal Revenue Code of 1986 is amended by inserting after the item relating to chapter 36 the following:
					Chapter 37—Tax on Payments Pursuant to Certain Government
				Contracts.
				(c)Effective
 dateThe amendments made by this section shall apply to contracts entered into after the date of the enactment of this Act.
				VMiscellaneous Provisions
 501.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
			502.Effective date
 (a)In generalExcept as may otherwise be provided in this Act and in the amendments made by this Act, this Act and the amendments made by this Act shall apply with respect to elections occurring during 2026 or any succeeding year, without regard to whether or not the Federal Election Commission has promulgated the final regulations necessary to carry out this Act and the amendments made by this Act by the deadline set forth in subsection (b).
 (b)Deadline for regulationsNot later than June 30, 2024, the Federal Election Commission shall promulgate such regulations as may be necessary to carry out this Act and the amendments made by this Act.
				
